This is a companion case to the case of The Board of Public Instruction for the County of Dade, State of Florida, a corporation, et al., v. State of Florida, ex rel. Tanger Investment Company, a corporation of Florida, opinion filed this date, and the judgment is affirmed for the reasons stated for affirming the judgment in that case.
So ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J., J., concur.
BROWN, J., dissents.
                   ON PETITION FOR REHEARING.                           No. 15848.